166 F.3d 1220
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Eliseo C. DURAN, Plaintiff-Appellant,v.Joseph R. GREENE, District Director of the 19th District ofthe United States Immigration and Naturalization Service;Immigration & Naturalization Service, United StatesDepartment of Justice, Defendants-Appellees.
No. 98-1356.
United States Court of Appeals, Tenth Circuit.
Jan. 15, 1999.

Before SEYMOUR, Chief Judge, BALDOCK, and HENRY, Circuit Judges.**
ORDER AND JUDGMENT*
BLADOCK, J.


1
Plaintiff Eliseo C. Duran appeals from the district court's judgment upholding a decision of the INS forfeiting an immigration bond upon which Plaintiff was the obligor.  We have reviewed the parties' briefs, and carefully examined the entire record on appeal.  Based upon our review of the record, we conclude that the district court properly granted summary judgment in favor of Defendants, and affirm substantially for the reasons set forth in the magistrate judge's recommendation on the parties' cross motions for summary judgment, and the district judge's subsequent order adopting that recommendation.



**
 After examining the briefs and appellate record, this panel has determined unanimously to honor the parties' request for a decision on the briefs without oral argument.  See Fed.  R.App. P. 34(f); 10th Cir.  R. 34.1.  (G). The case is therefore ordered submitted without oral argument


*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments; nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3